DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2021 has been entered.
 
Status of Claims
Claims 1-20 of US Application No. 15/994,103 are currently pending and have been examined. Applicant amended claims 1, 3, 7, 10, 12, 14 and 19.

Response to Arguments
Applicant’s pre-emptive arguments regarding a potential rejection of claims 1-20 under 35 USC § 112(a) are not persuasive for the reasons indicated in the subsequent rejection under § 112(a).

Applicant’s arguments, see REMARKS, dated 05 May 2021, with respect to the rejections of claims 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the trained intention prediction model being configured to remove from the distribution proximate vehicle trajectories not influencing the host vehicle based on the context of the host vehicle [emphasis added].”  The specification, at [0058], discloses removing outlier data corresponding to proximate vehicle trajectories not influencing the host vehicle. Separately, at [0062 for example, the specification discloses that context information of the host vehicle and proximate vehicles may be used to predict the intention, behavior and trajectories of other proximate vehicles. However, the specification never actually provides a link that supports the removal of the trajectories being based on the context of the host vehicle. Independent claims 10 and 19 recite substantially similar limitations as claim 1 and fail to comply with the written description requirement for the same reasons as claim 1. Claims 2-9, 11-18 and 20 are rejected because they depend from one of claims 1, 10 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al.(US 2019/0049970 A1, “Djuric”) in view of El-Khamy et al. (US 2018/0089505 A1, “El-Khamy”), Greenwood (US 2017/0147722 A1) and Kobilarov et al. (US 10,671,076 B1, “Kobilarov”).

Regarding claims 1, 10 and 19, Djuric discloses object motion prediction and autonomous vehicle control and teaches:
a data processor (vehicle computing system 102 and operations computing system 106 – see at least Fig. 1 and ¶ [0039], [0040], [0045]); and 
a memory for storing a proximate vehicle intention prediction module, executable by the data processor (computer readable medium – see at least ¶ [0040], [0045]), the proximate vehicle intention prediction module being configured to: 
receive perception data associated with a host vehicle (sensors 112 acquired sensor data 118 associated with one or more objects proximate to vehicle 104 – see at least Fig. 1 and ¶ [0047]);
extract features from the perception data [ ] to detect a proximate vehicle in the vicinity of the host vehicle (sensor data may be used to detect one or more objects proximate the vehicle and state data associated with the detected objects – see at least ¶ [0051]; objects may be classified, e.g., vehicle, pedestrian, bicycle – see at least ¶ [0051]); 
use a trained intention prediction model to generate a distribution of likely trajectories (at 914 a plurality of predicted trajectories of an object may be received from a machine-learned model – see at least Fig. 9 and ¶ [0112]) and a predicted trajectory of the detected proximate vehicle (at 916, a predicted trajectory is selected from the plurality of predicted trajectories – see at least Fig. 9 and ¶ [0013]) based on the perception data (predicted trajectories received at 914 are based on objects perceived at 902 – see at least Fig. 9 and ¶ [0105]), real-world human driver behavior data (model may be trained based on previously recorded real-world object motion – see at least ¶ [0053]; i.e., if the model is trained using real-world object motion, then the predicted trajectories determined using the model are based on the real-world object motion), and resulting from a context of the host vehicle in an environment (predicted trajectories received at 914 are based on obtained geographic area data in which the object is located at 904 – see at least Fig. 9 and ¶ [0106]), the trained intention prediction model being trained using machine learning real-world human driver behavior data (model may be trained based on previously recorded real-world object motion – see at least ¶ [0053]) and a loss function to correct results of the training (loss – see at least ¶ [0086], [0087]), [ ], the trained intention prediction model being further configured to apply a [ ] filter to the distribution of likely trajectories associated with the detected proximate vehicle to adjust the distribution based on observations ; and
use the predicted trajectory of the detected proximate vehicle to generate a trajectory for the host vehicle (at 920, the motion of the vehicle is controlled based on the selected predicted trajectory – see at least Fig. 9 and ¶ [0114]).

Djuric fails to teach using semantic segmentation; the trained intention prediction model being configured to remove from the distribution proximate vehicle trajectories not influencing the host vehicle, the trained intention prediction model being further configured to apply a Bayesian filter.

However, El-Khamy discloses a system and method for fast and robust object detection and teaches:
extract features from the perception data using semantic segmentation (semantic segmentation may be used to partition the image into semantically meaningful parts and classify each part into a pre-determined class – see at least ¶ [0037]).

In summary, Djuric discloses that sensor data may be used to detect one or more objects proximate the vehicle and state data associated with the detected objects. See ¶ [0051]. Sensors may be cameras, LIDAR, RADAR, etc. See ¶ [0022]. The detected objects may be classified, e.g., vehicle, pedestrian, bicycle. See ¶ [0051]). Djuric does not disclose using semantic segmentation. However, El-Khamy discloses receiving an image from an image sensor and detecting an object in the image. See abstract. The image sensor may be a camera. See ¶ [0034]. Semantic segmentation may be used to partition the image into meaningful parts and classify each part into predetermined classes. See ¶ [0037]. This provides significantly higher speed, accuracy and efficiency. See ¶ [0037].



In summary, Djuric discloses that a model may determine a trajectory confidence level for each predicted trajectory of detected objects, the trajectory confidence level indicating a per-trajectory probability. See ¶ [0089]. Djuric does not disclose applying a Bayesian filter to the trajectories. However, Greenwood discloses applying statistical methods, including Bayesian analysis and derived techniques, such as particle filters, to apply probabilistic weights to various candidate trajectories.

Further, Greenwood discloses a system and method for modelling system behavior and teaches:
the trained intention prediction model being further configured to apply a Bayesian filter to the distribution of likely trajectories associated with the detected proximate vehicle to adjust the distribution based on observations (statistical methods, including Bayesian analysis and derived techniques, such as particle filters, may be overlaid onto the dynamic envelope to apply probabilistic weights to various candidate trajectories – see at least ¶ [0471]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object motion prediction and autonomous vehicle control of Djuric to apply a Bayesian filter, as taught by Greenwood, to weight the candidate trajectories (Greenwood at ¶ [0471).

	Finally, Kobilarov discloses trajectory prediction of third-party objects and teaches:
the trained intention prediction model being configured to remove from the distribution proximate vehicle trajectories not influencing the host vehicle (only the predictive trajectory having the highest or greatest potential influence on a route or trajectory 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object motion prediction and autonomous vehicle control of Djuric to remove trajectories not influencing the host vehicle, as taught by Kobilarov, to only consider the trajectory having the greatest potential influence on the vehicle (Kobilarov at 33:61 to 34:8) to reduce the overall computational load on the vehicle’s computing device and increase the speed of predictions (Kobilarov at 2:24-34).

	Regarding claim 2, Djuric further teaches: 
wherein the perception data includes data received from a sensor of a type from the group consisting of: a camera or image capture device, an inertial measurement unit (IMU), a Global Positioning System (GPS) transceiver, a RADAR unit, and a laser range finder/LIDAR unit (sensors may be cameras, LIDAR, RADAR, etc. – see at least ¶ [0022]).

Regarding claim 3, Djuric further teaches:
configured to determine a pose of the proximate vehicle (sensor data may be used to determine state of the object, include heading and orientation – see at least ¶ [0025]).

Regarding claim 5, Djuric further teaches:
configured to use the trained intention prediction model to generate the distribution of likely trajectories and the predicted trajectory of the detected proximate vehicle by aggregating perception data for the detected proximate vehicle across multiple image frames using object tracking identifiers (at 914 a plurality of predicted trajectories of an object may be received from a machine-learned model – see at least Fig. 9 and ¶ [0112]; at .

Regarding claim 7, Djuric further teaches:
configured to parameterize the Bayesian filter using driving maneuver pattern distributions (the model can be trained to determine the confidence levels based on the combined data set 137 – see at least ¶ [0093]; e.g., confidence may be based on possible driving actions such as right turn or going straight – see at least ¶ [0093]).

Regarding claims 8 and 17, Djuric further teaches:
wherein the predicted trajectory for the detected proximate vehicle is output to a motion planner (at 918, the selected predicted trajectory may be output to a motion planning system 128 – see at least Fig. 9 and ¶ [0113]).

Regarding claim 9, Djuric further teaches:
wherein the predicted trajectory for the detected proximate vehicle is output to a vehicle system causing the host vehicle to follow the output proposed motion plan (motion of the autonomous vehicle may be controlled based on output from the machine-learned model – see at least ¶ [0035]; motion planning system determines a motion plan which is translated into instructions for vehicle controls, such as acceleration, braking and steering – see at least ¶ [0035]).

Regarding claim 11, Djuric further teaches: 
wherein the perception data is received from a plurality of sensors installed on the host vehicle (vehicle 104 may include one or more sensors 112 – see at least ¶ [0046]).

Regarding claim 12, Djuric further teaches:
using image analysis to extract features and feature poses from the perception data (sensors may be cameras – see at least ¶ [0022]; sensor data may be used to detect one or more objects proximate the vehicle and state data associated with the detected objects – see at least ¶ [0051]; objects may be classified, e.g., vehicle, pedestrian, bicycle – see at least ¶ [0051]; i.e., analysis of camera image to extract features for classification; sensor data may be used to determine state of the object, include heading and orientation, i.e., pose, of the object – see at least ¶ [0025]).

Regarding claim 14, Djuric further teaches:
using the perception data from the host vehicle to determine the context of the host vehicle and a context of the proximate vehicle (sensors can gather sensor data associated with the surrounding environment of the vehicle – see at least ¶ [0022]; determine objects and characteristics of the geographic area, e.g., curbs, lane markings, sidewalks, around vehicle – see at least ¶ [0022]).

Regarding claim 16, Djuric further teaches:
predicting a driving maneuver of the detected proximate vehicle (at 914 a plurality of predicted trajectories of an object may be received from a machine-learned model – see at least Fig. 9 and ¶ [0112]) and determining a likelihood that the detected proximate vehicle will conform to the predicted driving maneuver (for each predicted trajectory, model 136 may determine a trajectory confidence level indicating a per-trajectory probability that quantifies how likely an object is to follow a certain trajectory – see at least ¶ [0089]).

Regarding claim 20, Djuric further teaches:
wherein the instructions are further configured for execution by a data processor installed in the host vehicle (vehicle computing system 102 may include a processor and .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of El-Khamy, Greenwood and Kobilarov, as applied to claims 1 and 10 above, and further in view of Zhang et al. (US 2010/0097458 A1, “Zhang”).

Regarding claim 4, Djuric, El-Khamy, Greenwood and Kobilarov fail to teach but Zhang discloses clear path detection using an example-based approach and teaches:
configured to train the intention prediction model with training data gathered during an offline training phase (logic used in developing likelihood values may be initially trained offline – see at least ¶ [0054]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined object motion prediction and autonomous vehicle control of Djuric, El-Khamy, Greenwood and Kobilarov to train the intention prediction model offline, as taught by Zhang, to perform the likelihood analysis from extracted features (Zhang at ¶ [0054]) such as the trajectory likelihood value of Ferguson (Ferguson at abstract).

Regarding claim 13, Djuric, El-Khamy, Greenwood and Kobilarov fail to teach but Zhang discloses clear path detection using an example-based approach and teaches:
training the intention prediction model using machine learning techniques and training scenarios produced in an offline training phase from prior real-world human driver behavior data collections gathered and assimilated into training data using a training data collection system (logic used in developing likelihood values may be initially trained offline – see at least ¶ [0054]).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of El-Khamy, Greenwood and Kobilarov, as applied to claim 1 above, and further in view of Allard et al. (US 2007/0193798 A1, “Allard”).

Regarding claim 6, Djuric, El-Khamy, Greenwood and Kobilarov but Allard teaches:
configured to filter and smooth the predicted trajectory of the detected proximate vehicle (waypoint data may be sent through a filter – see at least ¶ [0079]; path segments between waypoints may be determined and utilized to create a curved path that provides smooth vehicle movements – see at least ¶ [0107]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined object motion prediction and autonomous vehicle control of Djuric, El-Khamy, Greenwood and Kobilarov to filter and smooth the trajectory, as taught by Allard, to create a curved path that provides smooth vehicle movements (Allard at ¶ [0107]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of El-Khamy, Greenwood and Kobilarov, as applied to claim 10 above, and further in view of Bak et al. (US 2016/0364472 A1, “Bak”).

Regarding claim 15, Djuric, El-Khamy, Greenwood and Kobilarov fail to teach but Bak teaches:
removing outlier data corresponding to proximate vehicle trajectories not influencing the host vehicle (trajectories may be smoothed by removing noise and outliers – see at least ¶ [0040]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined object motion prediction and autonomous vehicle control of Djuric, El-Khamy, Greenwood and Kobilarov to remove outlier data, as taught by Bak, to smooth the trajectory (Bak at ¶ [0040], [0172]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of El-Khamy, Greenwood and Kobilarov, as applied to claims 1 and 10 above, and further in view of Ferguson et al. (US 9,248,834, “Ferguson”).

Regarding claim 18, Djuric, El-Khamy, Greenwood and Kobilarov fail to teach but Ferguson discloses predicting trajectories of objects based on contextual information and teaches:
determining if the predicted trajectory for the detected proximate vehicle will conflict with a trajectory or motion plan of the host vehicle (the one or more computing devices of the vehicle 100 may determine how to maneuver the vehicle 100 to avoid the final future trajectory of the detected object and may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object – see at least 17:36-44).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined object motion prediction and autonomous vehicle control of Djuric, El-Khamy, Greenwood and Kobilarov to determine if the predicted trajectory will conflict with a trajectory or motion plan of the host vehicle, as taught by Ferguson, to avoid intersection of the routes (Ferguson at 17:36-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668